 



Exhibit 10.2
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. NO SALE OR
DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES
AND EXCHANGE COMMISSION.
WARRANT TO PURCHASE 71,301 SHARES OF COMMON STOCK
December 27, 2005
THIS CERTIFIES THAT, for value received, General Electric Capital Corporation
(“Holder”) is entitled to subscribe for and purchase Seventy-One Thousand Three
Hundred One (71,301) shares of the fully paid and nonassessable Common Stock
(the “Shares” or the “Stock”) of Cyberkinetics Neurotechnology Systems, Inc., a
Delaware corporation (the “Company”), at the Warrant Price (as hereinafter
defined), subject to the provisions and upon the terms and conditions
hereinafter set forth.
1. Warrant Price. The Warrant Price shall initially be one dollar and 40/100
dollars ($1.40) per share, subject to adjustment as provided in Section 7 below.
2. Conditions to Exercise. The purchase right represented by this Warrant may be
exercised at any time, or from time to time, in whole or in part during the term
commencing on the date hereof and ending at 5:00 P.M. Eastern time on the tenth
anniversary of the date of this Warrant.
3. Method of Exercise; Payment; Issuance of Shares; Issuance of New Warrant.
(a) Cash Exercise. Subject to Section 2 hereof, the purchase right represented
by this Warrant may be exercised by the Holder hereof, in whole or in part, by
the surrender of this Warrant (with a duly executed Notice of Exercise in the
form attached hereto) at the principal office of the Company (as set forth in
Section 18 below) and by payment to the Company, by check, of an amount equal to
the then applicable Warrant Price per share multiplied by the number of shares
then being purchased. In the event of any exercise of the rights represented by
this Warrant, certificates for the shares of stock so purchased shall be in the
name of, and delivered to, the Holder hereof, or as such Holder may direct
(subject to the terms of transfer contained herein and upon payment by such
Holder hereof of any applicable transfer taxes). Such delivery shall be made
within 30 days after exercise of the Warrant and at the Company’s expense and,
unless this Warrant has been fully exercised or expired, a new Warrant having
terms and conditions substantially identical to this Warrant and representing
the portion of the Shares, if any, with respect to which this Warrant shall not
have been exercised, shall also be issued to the Holder hereof within 30 days
after exercise of the Warrant.
(b) Net Issue Exercise. Holder may also elect to receive shares equal to the
value of this Warrant (or of any portion thereof remaining unexercised) by
surrender of this Warrant at the

 



--------------------------------------------------------------------------------



 



principal office of the Company together with notice of such election, in which
event the Company shall issue to Holder the number of shares of the Company’s
Common Stock computed using the following formula:

        X =   Y (A-B)
     A

Where X = the number of shares of Stock to be issued to Holder.
Y = the number of shares of Stock purchasable under this Warrant (at the date of
such calculation).
A = the Fair Market Value of one share of the Company’s Common Stock (at the
date of such calculation).
B = Warrant Price (as adjusted to the date of such calculation).
(c) Fair Market Value. For purposes of this Section 3, Fair Market Value of one
share of the Company’s Stock shall mean:
(i) In the event of an exercise in connection with an Initial Public Offering,
the per share Fair Market Value for the Stock shall be the Offering Price at
which the underwriters initially sell Common Stock to the public multiplied by
the number of shares of Stock; or
(ii) The average of the closing bid and asked prices of Common Stock quoted in
the Over-The-Counter Market Summary, the last reported sale price quoted on the
Nasdaq National Market (“NNM”) or on any exchange on which the Common Stock is
listed, whichever is applicable, as published in the New York City Edition of
the Wall Street Journal for the ten (10) trading days prior to the date of
determination of Fair Market Value, multiplied by the number of shares of; or
(iii) In the event of an exercise in connection with a merger, acquisition or
other consolidation in which the Company is not the surviving entity, the per
share Fair Market Value for the Stock shall be the value to be received per
share of Common Stock by all holders of the Common Stock in such transaction as
determined by the Board of Directors; or
(iv) In any other instance, the per share Fair Market Value for the Stock shall
be as determined in good faith by the Company’s Board of Directors. In the event
of 3(c)(iii) or 3(c)(iv), above, the Company’s Board of Directors shall prepare
a certificate, to be signed by an authorized officer of the Company, setting
forth in reasonable detail the basis for and method of determination of the per
share Fair Market Value of the Stock. The Board will also certify to the Holder
that this per share Fair Market Value will be applicable to all holders of the
Company’s Common Stock. Such certification must be made to Holder at least
thirty (30) business days prior to the proposed effective date of the merger,
consolidation, sale, or other triggering event as defined in 3(c)(iii) or
3(c)(iv).
(d) Automatic Exercise. To the extent this Warrant is not previously exercised,
it shall be automatically exercised in accordance with Sections 3(b) and 3(c)
hereof (even if not surrendered) immediately before its expiration, involuntary
termination or cancellation.
4. Representations and Warranties of Holder and the Company

-2-



--------------------------------------------------------------------------------



 



(a) Representations and Warranties by Holder. The Holder represents and warrants
to the Company with respect to this purchase as follows:
(i) The Holder has substantial experience in evaluating and investing in private
placement transactions of securities of companies similar to the Company so that
the Holder is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its interests.
(ii) Except for transfers to a Holder’s affiliates, the Holder is acquiring the
Warrant and the Shares of Stock issuable upon exercise of the Warrant
(collectively the “Securities”) for investment for its own account and not with
a view to, or for resale in connection with, any distribution thereof. The
Holder understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Act”) by reason of a specific exemption
from the registration provisions of the Act which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein.
(iii) The Holder acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or an exemption from such
registration is available. The Holder is aware of the provisions of Rule 144
promulgated under the Act.
(iv) The Holder is an “accredited investor” within the meaning of Regulation D
promulgated under the Act.
(v) The Holder has had an opportunity to discuss the Company’s business,
management and financial affairs with its management and an opportunity to
review the Company’s facilities. The Holder understands that such discussions,
as well as the written information issued by the Company, were intended to
describe the aspects of the Company’s business and prospects which the Company
believes to be material but were not necessarily a thorough or exhaustive
description.
(b) Company hereby represents and warrants to Holder that, [except as set forth
in the schedule attached to this Warrant as Exhibit A (the “Disclosure
Schedule”)], the statements in the following paragraphs of this Section 4(b) are
true and correct (a) as of the date hereof and (b) except where any such
representation and warranty relates specifically to an earlier date, as of the
date of any exercise of this Warrant.
          ( i ) Corporate Organization and Authority. Company (a) is a
corporation duly organized, validly existing, and in good standing in its
jurisdiction of incorporation, (b) has the corporate power and authority to own
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted; and (c) is qualified as a foreign corporation in all
jurisdictions where such qualification is required, except where the failure to
qualify would not have a material adverse effect on the Company’s business.
          ( ii ) Corporate Power. Company has all requisite legal and corporate
power and authority to execute, issue and deliver the Warrant, to issue the
Common Stock issuable upon exercise or conversion of the Warrant, and to carry
out and perform its obligations under the Warrant and any related agreements.

-3-



--------------------------------------------------------------------------------



 



          ( iii ) Authorization; Enforceability. All corporate action on the
part of Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of the Warrant and
Stock issuable upon exercise of the Warrant has been taken and this Warrant
constitutes the legally binding and valid obligation of Company enforceable in
accordance with its terms.
          ( iv ) Valid Issuance of Warrant and Common Stock. The Warrant has
been validly issued and is free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. The Common Stock issuable upon conversion of this Warrant, when
issued, sold and delivered in accordance with the terms of this Warrant for the
consideration expressed herein, will be duly and validly issued, fully paid and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws. Subject to applicable restrictions on transfer, the
issuance and delivery of the Warrant and the Common Stock issuable upon
conversion of the Warrant are not subject to any preemptive or other similar
rights or any liens or encumbrances except as specifically set forth in
Company’s Certificate of Incorporation or this Warrant. The offer, sale and
issuance of the Warrant and Common Stock, as contemplated by this Warrant, are
exempt from the prospectus and registration requirements of applicable United
States federal and state security laws, and neither Company nor any authorized
agent acting on its behalf has or will take any action hereafter that would
cause the loss of such exemption.
          ( v ) No Conflict with Other Instruments. The execution, delivery, and
performance of this Warrant will not result in any violation of, be in conflict
with, or constitute a default under, with or without the passage of time or the
giving of notice (a) any provision of Company’s Certificate of Incorporation or
by-laws; (b) any provision of any judgment, decree, or order to which Company is
a party or by which it is bound or an event which results in the creation of any
material lien, charge or encumbrance upon any material assets of Company;
(c) any contract, obligation, or commitment to which Company is a party or by
which it is bound; or (d) any statute, rule, or governmental regulation
applicable to Company.
          ( vi ) Capitalization. As of recent date, the authorized capital stock
of Company consists of 100,000,000 shares of Common Stock, $0.001 par value, of
which 27,157,997 were issued and 25,857,997 were outstanding, and
50,000,000 shares of Preferred Stock, $0.0001 par value, of which no shares were
issued and outstanding. The outstanding shares have been duly authorized and
validly issued (including, without limitation, issued in compliance with
applicable federal and state securities laws), are fully paid and nonassessable.
Company has reserved 71,301 shares of Common Stock for issuance upon exercise of
this Warrant. Except as set forth in Section 4(b) of the Disclosure Schedule,
there are no outstanding warrants, options, conversion privileges, preemptive
rights or other rights or agreements to purchase or otherwise acquire or issue
any equity securities or convertible Securities of Company, nor has the issuance
of any of the aforesaid rights to acquire securities of Company been authorized.
          ( vii) Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority on the part of
Company is required in connection with the offer, sale or issuance of the
Warrant (and the Stock issuable upon the exercise of this Warrant), or the
consummation of any other transaction contemplated hereby, except for the
following: (a) the

-4-



--------------------------------------------------------------------------------



 



           filing of a notice on Form D under the Act and b) the compliance with
other applicable state securities laws, which compliance will have occurred
within the appropriate time periods therefore. The offer, sale and issuance of
the Warrant and the shares of Stock in conformity with the terms of this Warrant
are exempt from the registration requirements of the Act and any applicable
state laws.
5. Legends.
(a) Each certificate representing the Securities shall be endorsed with the
following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT, A “NO ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION
WITH RESPECT TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144
OF THE SECURITIES AND EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED BY THE
COMPANY) AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
The Company need not enter into its stock records a transfer of Securities
unless the conditions specified in the foregoing legend are satisfied. The
Company may also instruct its transfer agent not to allow the transfer of any of
the Shares unless the conditions specified in the foregoing legend are
satisfied.
(b) Removal of Legend and Transfer Restrictions. The legend relating to the Act
endorsed on a certificate pursuant to paragraph 5(a) of this Warrant shall be
removed and the Company shall issue a certificate without such legend to the
Holder of the Securities if (i) the Securities are registered under the Act and
a prospectus meeting the requirements of Section 10 of the Act is available or
(ii) the Holder provides to the Company an opinion of counsel for the Holder
reasonably satisfactory to the Company, a no-action letter or interpretive
opinion of the staff of the SEC reasonably satisfactory to the Company, or other
evidence reasonably satisfactory to the Company, to the effect that public sale,
transfer or assignment of the Securities may be made without registration and
without compliance with any restriction such as Rule 144.
6. Condition of Transfer or Exercise of Warrant. It shall be a condition to any
transfer or exercise of this Warrant that at the time of such transfer or
exercise, the Holder shall provide the Company with a representation in writing
that the Holder or transferee is acquiring this Warrant and the shares of Stock
to be issued upon exercise for investment purposes only and not with a view to
any sale or distribution, or will provide the Company with a statement of
pertinent facts covering any proposed distribution. As a further condition to
any transfer of this Warrant or any or all of the shares of Stock issuable upon
exercise of this Warrant, other than a transfer registered under the Act, the
Company may request a legal opinion, in form and substance satisfactory to the
Company and its counsel, reciting the pertinent circumstances surrounding the
proposed transfer and stating that such transfer is exempt from the registration
and prospectus delivery requirements of the Act. The Company shall not require
Holder to provide an opinion of counsel if the transfer is to an affiliate of
Holder. Each certificate evidencing the shares issued

-5-



--------------------------------------------------------------------------------



 



upon exercise of the Warrant or upon any transfer of the shares (other than a
transfer registered under the Act or any subsequent transfer of shares so
registered) shall, at the Company’s option, if the Shares are not freely
saleable under Rule 144(k) under the Act, contain a legend in form and substance
satisfactory to the Company and its counsel, restricting the transfer of the
shares to sales or other dispositions exempt from the requirements of the Act.
As further condition to each transfer, at the request of the Company, the Holder
shall surrender this Warrant to the Company and the transferee shall receive and
accept a Warrant, of like tenor and date, executed by the Company.
Holder shall not have any right to transfer any portion of this Warrant to:
(A) any person or entity organized or domiciled outside the United States;
(B) any person or entity with a primary business activity involving the life
sciences or the research, development or sale of pharmaceutical or medical
device products; or (C) any person or entity whose primary business purpose is
the buy-out or acquisition of operating companies.
7. Adjustment for Certain Events. The number and kind of securities purchasable
upon the exercise of this Warrant and the Warrant Price shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:
     (a) Reclassification or Merger. In case of any reclassification or change
of securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination), or in case of any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or in case of
any sale of all or substantially all of the assets of the Company, the Company,
or such successor or purchasing corporation, as the case may be, shall duly
execute and deliver to the Holder a new Warrant (in form and substance
satisfactory to the Holder of this Warrant), or the Company shall make
appropriate provision without the issuance of a new Warrant, so that the Holder
shall have the right to receive, at a total purchase price not to exceed that
payable upon the exercise of the unexercised portion of this Warrant, and in
lieu of the shares of Stock theretofore issuable upon exercise of this Warrant,
the kind and amount of shares of stock, other securities, money and property
receivable upon such reclassification, change, merger or sale by a Holder of the
number of shares of Stock then purchasable under this Warrant, or in the case of
such a merger or sale in which the consideration paid consists all or in part of
assets other than securities of the successor or purchasing corporation, at the
option of the Holder, the securities of the successor or purchasing corporation
having a value at the time of the transaction equivalent to the value of the
Stock purchasable upon exercise of this Warrant at the time of the transaction.
Any new Warrant shall provide for adjustments that shall be as nearly equivalent
as may be practicable to the adjustments provided for in this Section 7. The
provisions of this subparagraph (a) shall similarly apply to successive
reclassifications, changes, mergers and transfers.
     (b) Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Shares issuable hereunder shall be proportionately
increased in the case of a subdivision and the Warrant Price shall be
proportionately increased and the number of Shares issuable hereunder shall be
proportionately decreased in the case of a combination.

-6-



--------------------------------------------------------------------------------



 



     (c) Stock Dividends and Other Distributions. If the Company at any time
while this Warrant is outstanding and unexpired shall (i) pay a dividend with
respect to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), then, in each such case,
provision shall be made by the Company such that the Holder of this Warrant
shall receive upon exercise of this Warrant a proportionate share of any such
dividend or distribution as though it were the Holder of the Common Stock as of
the record date fixed for the determination of the shareholders of the Company
entitled to receive such dividend or distribution.
     (d) Adjustment of Number of Shares. Upon each adjustment in the Warrant
Price, the number of Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of Shares
purchasable immediately prior to such adjustment in the Warrant Price by a
fraction, the numerator of which shall be the Warrant Price immediately prior to
such adjustment and the denominator of which shall be the Warrant Price
immediately thereafter.
8. Notice of Adjustments. Whenever any Warrant Price or the kind or number of
securities issuable under this Warrant shall be adjusted pursuant to Section7
hereof, the Company shall prepare a certificate signed by an officer of the
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and number or kind of shares issuable upon
exercise of the Warrant after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by certified or registered mail, return
receipt required, postage prepaid) within thirty (30) days of such adjustment to
the Holder of this Warrant as set forth in Section 17 hereof.
9. Transferability of Warrant. This Warrant is transferable on the books of the
Company at its principal office by the registered Holder hereof upon surrender
of this Warrant properly endorsed, subject to compliance with Section 6 and
applicable federal and state securities laws. The Company shall issue and
deliver to the transferee a new Warrant representing the Warrant so transferred.
Upon any partial transfer, the Company will issue and deliver to Holder a new
Warrant with respect to the Warrant not so transferred. Holder shall not have
any right to transfer any portion of this Warrant to any direct competitor of
the Company.
10. Registration Rights. If at any time the Company determines to register under
the Securities Act of 1933, as amended, (including pursuant to a demand of any
security holder of the Company exercising registration rights), any of its
Common Stock (except securities to be issued solely in connection with any
acquisition of any entity or business, shares issuable solely upon exercise of
stock options, shares issuable solely pursuant to employee benefit plans or
shares to be registered on any registration form that does not permit secondary
sales), it must give Holder written notice of such determination at least
30 days prior to each such filing. If, within 15 days after receipt of such
notice, Holder so requests in writing, the Company must include in such

-7-



--------------------------------------------------------------------------------



 



registration statement (to the extent permitted by applicable regulation) all or
any part of Holder’s warrants and shares of Common Stock (or other securities
representing Common Stock) purchasable or purchased from time to time under
Holder’s warrants (collectively “Registrable Securities”) that Holder requests
to be registered. Any Registrable Securities that are included in any
underwritten offering under this Section 10 will be sold upon such terms as the
managing underwriters reasonably request, which may include without limitation a
cutback in the Registrable Securities to be registered. If Holder disapproves of
the terms of such underwriting, Holder may elect to withdraw from such
underwriting by written notice to the Company and the underwriter.
11. No Fractional Shares. No fractional share of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional share the
Company shall make a cash payment therefor upon the basis of the Warrant Price
then in effect.
12. Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder for any United States or state of the United States documentary stamp tax
or other incidental expense with respect to the issuance of such certificate,
all of which taxes and expenses shall be paid by the Company, and such
certificates shall be issued in the name of the Holder.
13. No Shareholder Rights Until Exercise. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof.
14. Registry of Warrant. The Company shall maintain a registry showing the name
and address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of the Company, and the Company and Holder shall be entitled to
rely in all respects, prior to written notice to the contrary, upon such
registry.
15. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new Warrant, having terms and conditions substantially identical to this
Warrant, in lieu hereof.
16. Miscellaneous.
(a) Issue Date. The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by the
Company on the date hereof.
(b) Successors. This Warrant shall be binding upon any successors or assigns of
the Company.
(c) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware.
(d) Headings. The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.

-8-



--------------------------------------------------------------------------------



 



(e) Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a legal holiday in the Commonwealth of
Massachusetts, then such action may be taken or such right may be exercised on
the next succeeding day not a legal holiday.
(f) Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Warrant or the Shares.
(g) Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.
17. No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder hereof against impairment.
18. Addresses. Any notice required or permitted hereunder shall be in writing
and shall be mailed by overnight courier, registered or certified mail, return
receipt required, and postage prepaid, or otherwise delivered by hand or by
messenger, addressed as set forth below, or at such other address as the Company
or the Holder hereof shall have furnished to the other party.

                    If to the Company:   Cyberkinetics Neurotechnology Systems,
Inc.
100 Foxborough Blvd., Suite 240
Foxborough, MA 02035
Attn: Chief Financial Officer

                    If to the Holder:   General Electric Capital Corporation
83 Wooster Heights Road
Danbury, CT 06810
Attn: Stephen Festa, Credit Manager
Phone: (203) 205-5215

-9-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Cyberkinetics Neurotechnology Systems, Inc. has caused this
Warrant to be executed by its officers thereunto duly authorized.
Dated as of December 27, 2005.



 

By:    /s/ Timothy R. Surgenor

 

Name:    Timothy R. Surgenor

 

Title:    President and CEO

 



-10-



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO:
     The undersigned Warrantholder (“Holder”) elects to acquire shares of Stock
(the “Common Stock”) of ___, (the “Company”), pursuant to the terms of the
Warrant dated ___, 2005 (the “Warrant”).

1.   The Holder exercises its rights under the Warrant as set forth below:

                    (          )   The Holder elects to purchase
                     shares of Common Stock as provided in Section 3(a) and
tenders herewith a check in the amount of $                     as payment of
the purchase price.

                    (          )   The Holder elects to convert the purchase
rights into shares of Common Stock as provided in Section 3(b) of the Warrant.

2.   The Holder surrenders the Warrant with this Notice of Exercise.

The Holder represents that it is acquiring the aforesaid shares of Common Stock
for investment and not with a view to or for resale in connection with
distribution and that the Holder has no present intention of distributing or
reselling the shares.
Please issue a certificate representing the shares of the Common Stock in the
name of the Holder or in such other name as is specified below:
Name:
Address:
 
Taxpayer I.D.:

                    (Holder)
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
 
  Date:    
 
       

-11-